Case 2:15-cv-02562-PA-PLA Document 235 Filed 04/06/21 Page 1 of 2 Page ID #:4681


  1
  2
  3
  4
  5
  6
  7                               UNITED STATES DISTRICT COURT
  8                              CENTRAL DISTRICT OF CALIFORNIA
  9
 10   DOLORES PRESS, INC., et al.,                  CV 15-02562 PA (PLAx)
 11                Plaintiffs,                      AMENDED JUDGMENT AND
                                                    PERMANENT INJUNCTION
 12          v.
 13   PATRICK ROBINSON, et al.,
 14                Defendants.
 15
 16
 17         Pursuant to the Court’s August 29, 2019, January 30, 2020, and February 23, 2021
 18   Minute Orders, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT
 19         1.     Plaintiffs Dolores Press and Melissa Scott’s (“Plaintiffs”) claims against
 20   defendants Michael Evans and Tina Pereida are dismissed without prejudice pursuant to the
 21   Court’s January 30, 2020 Minute Order;
 22         2.     Plaintiffs shall have judgment in their favor as against defendant Anthony
 23   Todd. Defendant Anthony Todd shall pay to Plaintiffs $223,500 in statutory damages and
 24   $8,070 in attorneys’ fees pursuant to the Court’s August 29, 2019 Order;
 25         3.     Plaintiffs shall have judgment in their favor as against defendant Bobbi Jones.
 26   Defendant Bobbi Jones shall pay to Plaintiffs $409,500 in statutory damages and $11,790 in
 27   attorneys’ fees pursuant to the Court’s February 23, 2021 Minute Order;
 28
Case 2:15-cv-02562-PA-PLA Document 235 Filed 04/06/21 Page 2 of 2 Page ID #:4682


  1         4.     Plaintiffs shall have judgment in their favor as against defendants Patrick
  2   Robinson, Doc’s Dream LLC, and Truth Seekers Inc. Defendants Patrick Robinson, Doc’s
  3   Dream LLC, and Truth Seekers Inc. shall pay to Plaintiffs $293,250 in statutory damages
  4   and $9,465 in attorneys’ fees pursuant to the Court’s February 23, 2021 Minute Order;
  5         5.     Defendants Bobbi Jones, Patrick Robinson, Truth Seekers Inc., and Doc’s
  6   Dream LLC are permanently enjoined from distributing, copying, reproducing, and/or
  7   creating any derivatives of any of Dr. Scott’s copyrighted works.
  8         6.     Plaintiffs are entitled to their costs of suit against defendants Anthony Todd,
  9   Bobbi Jones, Patrick Robinson, Doc’s Dream LLC, and Truth Seekers Inc. pursuant to
 10   Federal Rule of Civil Procedure 54.
 11         IT IS SO ORDERED.
 12
 13   DATED: April 6, 2021                               _________________________________
                                                                    Percy Anderson
 14                                                        UNITED STATES DISTRICT JUDGE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -2-
